Citation Nr: 0122617	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to service connection for a claimed 
disability manifested by an inadequate personality.  




WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1963 to December 
1964 following a 6-month period of active duty for training 
(ACDUTRA) from March 1963 to September 1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in October 2000.  



REMAND

A careful review of the veteran's service medical records 
shows that the veteran's entrance exam was negative for any 
complaints, findings, or diagnosis of a psychiatric disorder.  

However, an October 1964 Report of Psychiatric Evaluation 
shows that the veteran was diagnosed with "immaturity 
reaction."  The report indicated that the veteran was 
referred for evaluation in August 1964.  At that time, he was 
hospitalized for a few days.  The Board notes that there are 
no medical treatment reports in the service medical records 
of the veteran's apparent hospitalization in August 1964.  

The October 1964 Report indicated that the veteran had a poor 
attitude, and that his efficiency and conduct were poor.  It 
was noted that the veteran had recently been AWOL many times.  
The Report noted that the veteran was placed in a reform 
school at a young age and was known as one of the "trouble 
makers."  The veteran reportedly had been expelled from 
school in the 9th grade for fighting.  

On the mental status examination, the veteran presented as a 
tough and arrogant man, but the examiner felt that it all had 
a false ring because he was rather dull and slovenly.  The 
examiner noted that the veteran did not seem to see his part 
in his problems and that he tended to blame it on other 
people who bothered him.  The examiner found no evidence of 
mental illness.  The examiner indicated that the veteran had 
many of the features and characteristics of the hard core 
criminal and that it was obviously very difficult for that 
type of man to conform to the standards of the military.  

On a September 1964 DA Form 8-275-2, the veteran was 
diagnosed with inadequate personality which existed prior to 
service.  An attached August 1964 memorandum noted that the 
veteran was admitted to the Neuropsychiatric Service because 
of disciplinary problems with a chief complaint that he did 
not "want to stay in the Army."  The veteran claimed that he 
never liked the Army and could no longer put up with it.  The 
veteran indicated that he was willing to accept a 209 
dismissal.  It was noted that the veteran had one Article 15 
and one court-martial in the past 2 months both on the basis 
of going AWOL.  When asked why he went AWOL, the veteran 
claimed that he just got himself a hotel room and 
"relaxed."  

The veteran's past history was unremarkable other than 
alcoholism.  A review of systems and physical examination was 
entirely within normal limits.  The final diagnosis was that 
of inadequate personality.  

"Inadequate personality" was also noted on the veteran's 
December 1964 separation examination.  

The private medical records from 2000 show that the veteran 
was treated for some psychiatric disability.  The examiner's 
handwriting is illegible, but it appears that the diagnosis 
was that of major depression.  

Currently, the veteran contends that he developed a 
psychiatric disorder during active service.  Specifically, 
the veteran has consistently asserted that he ended up in a 
hospital strapped to a gurney in a straight jacket after all 
of his front teeth were knocked loose.  

The veteran was afforded a personal hearing before a Hearing 
Officer at the RO in October 2000.  The veteran indicated 
that he did know how he ended up in the hospital with all of 
his front teeth knocked loose.  It is unclear from the 
hearing transcript whether the veteran received any treatment 
for a psychiatric disability until 2000.  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

Also, regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, the RO sent a letter to the veteran in March 
2001 outlining the provisions of the new law.  The RO 
informed the veteran of what was needed to substantiate his 
claim and afforded the veteran an opportunity to provide 
additional evidence to support his contentions.  

The veteran submitted a statement to the RO in April 2001 
requesting that the RO obtain all of the veteran's military 
records from the last 30 days spent in Germany.  The veteran 
explained that his social security number was printed 
incorrectly on his DD Form 214.  The veteran contended that 
he had been drugged and beaten and then illegally drummed out 
of the military.  

In May 2001, the RO issued a Supplemental Statement of the 
Case (SSOC) which again outlined the provisions of the VCAA, 
but the veteran's claims of service connection for a 
psychiatric disorder and a personality disorder were 
nonetheless denied.  

In support of his claim for service connection, the veteran 
contends that the record currently is incomplete.  As noted 
hereinabove, he asserts that specific service medical records 
are not currently contained in the claims file and that these 
records establish that service connection is warranted for 
his claimed disability.  

In light of the veteran's assertions that the missing records 
provide bases for service connection to be granted, the Board 
finds that these records must be obtained in order to 
complete the veteran's application for his service connection 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

First, the RO should attempt to secure the veteran's 
hospitalization report from August 1964 as noted hereinabove, 
as well as any other outstanding service medical records, 
including, but not limited to records for the last 30 days 
that the veteran was in Germany.  

Second, legible treatment records of the veteran's current 
disability should be obtained and associated with the claims 
file.  In this regard, after the necessary authorization from 
the veteran, the RO should contact the veteran's private 
physician and request legible treatment records pertinent to 
the veteran's claim for benefits.  

In addition, the veteran should be asked to provide any 
additional treatment records showing a link between any 
current disability and service.  

Finally, after all pertinent treatment records are secured, 
the veteran should be scheduled for a VA examination for the 
purpose of determining the nature and likely etiology of the 
claimed conditions.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed psychiatric disorder, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran, to include legible copies 
of the recent 2000 treatment records 
should be obtained and associated with 
the claims file.  If legible copies are 
not available, the doctor should be asked 
to provide a summary including dates of 
treatment, diagnoses and etiologies of 
any psychiatric disabilities.  

2.  The RO should take the appropriate 
steps to obtain the veteran's service 
personnel file and any other pertinent 
service records not previously obtained.  
This includes, but is not limited to the 
veteran's August 1964 hospitalization 
report and any service records from the 
last 30 days that the veteran spent in 
Germany.

3.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed psychiatric 
disabilities.  All indicated tests must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
psychiatric disorder.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, that the veteran has current 
psychiatric disability due to disease or 
injury which was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



